UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 10, 2009 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 0-10956 42-6234555 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On March 10, 2009, EMC Insurance Group Inc. issued the following press release: EMC INSURANCE GROUP INC. DECLARES 109th CONSECUTIVE QUARTERLY DIVIDEND DES MOINES, Iowa (March 10, 2009) – On March 9, 2009, the Board of Directors of EMC Insurance Group Inc. (Nasdaq/NGS:EMCI) declared a quarterly dividend of eighteen (18) cents per share of common stock payable March 26, 2009 to shareholders of record as of March 19, 2009. This is the one hundred and ninth consecutive quarterly dividend declared since EMC Insurance Group Inc. became a publicly held company in February 1982. EMC Insurance Group Inc., the publicly-held insurance holding company of EMC Insurance Companies, owns subsidiaries with operations in property and casualty insurance and reinsurance. EMC Insurance Companies is one of the largest property and casualty entities in Iowa and among the top 60 insurance entities nationwide based on premium volume.
